Citation Nr: 0610097	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to the service connected right knee 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability, secondary to the service connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1953 to October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2004, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the appellant was notified of the evidence not 
of record that was necessary to substantiate his claims and 
of which parties were expected to provide such evidence by 
correspondence dated in August 2001, November 2004, and 
February 2005.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), finding 
that the VCAA notice requirements applied to all elements of 
a claim.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to all elements of the claims are 
provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c).

In this case, the veteran contends that he has left knee and 
lumbar spine disabilities as a result of overuse and 
compensation due to his service-connected right knee 
disability.  The Board notes that the February 2005 VA 
examination report noted the veteran had been receiving 
Social Security Administration (SSA) disability benefits 
since 1994.  It appears that the veteran has recently been 
treated at VA medical facilities in Erie, Pennsylvania.  As 
there has apparently been no effort to obtain these records, 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.

2.  The veteran should be requested to 
identify any additional existing VA or 
non-VA medical records pertinent to his 
claims.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
veteran cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review.

3.  Appropriate efforts should be taken 
to obtain a copy of any Social Security 
Administration disability determination, 
as well as all associated records.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

